Exhibit 10.2

Execution Version

MODIFICATION OF SETTLEMENT AND RELEASE AGREEMENT

Upon mutual execution by the Parties hereto, this document shall amend and
modify that certain Confidential Settlement and Release Agreement (the
“Agreement”) made and entered into on November 30, 2011 by and between Carol
Schuster, an individual (“Schuster”), Michael Schuster, an individual (“Michael
Schuster”), First Physicians Capital Group, Inc. (f/k/a Tri-Isthmus Group,
Inc.), a Delaware corporation ( “First Physicians”), and Rural Hospital
Acquisition, LLC, an Oklahoma limited liability company (individually, “RHA”
collectively with First Physicians, “Defendants”) (all of the foregoing,
collectively, the “Parties”).

RECOGNIZING that certain material facts bearing on the Parties’ decision to
enter into the Settlement may not have been fully or accurately understood or
disclosed, the Parties have mutually agreed to modify and amend the Settlement
as provided herein, subject to the conditions provided herein, and not to be
construed as a new or separate agreement, and upon which the Parties therefore,
for good and valuable consideration, agree as follows:

1. Definitions. Capitalized terms used in this Modification shall have the
meanings provided in the Agreement unless otherwise stated herein. No provisions
of the Agreement are modified, amended, waived or otherwise effected by this
Modification except as expressly set forth in this Modification. All provisions
of the Agreement not expressly modified herein shall apply equally to this
Modification. The Agreement as modified by this Modification shall be construed
together as a whole.

2. Modified Settlement Payment Provision. Paragraph 7 of the Agreement is hereby
superseded and replaced in its entirety with the following:

Obligations of Defendants. Subject to the terms and conditions of the Agreement
and this Modification, Defendants shall perform the following:

a. Defendants shall deliver to Schuster $20,000.00 at the Closing, via
immediately available funds, receipt of which is hereby acknowledged.

b. RHA shall transfer, assign, grant, deliver and convey to Schuster without
recourse the SPMC Note 1, the SPMC Note 2, and all Guarantees associated
therewith, free and clear of all Liens and without any conditions or
restrictions on transferability. The transactions contemplated by this
Section 7(b) will be effected and evidenced by the endorsement and delivery by
RHA to Schuster of the original SPMC Note 1, the original SPMC Note 2, the
Guarantees and all other documents as Schuster may reasonably request. RHA shall
provide written notice to SPA II of the transactions contemplated by this
Section 7(b), receipt of which is hereby acknowledged.

c. Defendants shall pay to the order of Schuster $71,000.00 (the “Offset
Recovery”), in the following installments:

 

  i. $5,000.00 to be received by March 15, 2012

 

  ii. $5,000.00 to be received by April 15, 2012

 

1



--------------------------------------------------------------------------------

  iii. $5,000.00 to be received by May 15, 2012

 

  iv. $13,000.00 to be received by June 15, 2012

 

  v. $13,000.00 to be received by July 15, 2012

 

  vi. $13,000.00 to be received by August 15, 2012

 

  vii. $8,500.00 to be received by September 15, 2012

 

  viii. The balance to be received by October 15, 2012.

d. In the event of a failure by Defendants to pay the minimum required
installment upon the Offset Recovery balance, interest shall accrue and become
payable by Defendants to Schuster upon then unpaid balance of the Offset
Recovery at the annual rate of 5% until timely paid in full.

3. Integration. Agreement Paragraph 21 is amended by replacing “Agreement” with
the phrase “Agreement, together with the subsequently executed Modification,” in
each instance.

[signature page follows]

 

2



--------------------------------------------------------------------------------

Execution Version

 

ACCEPTED AND AGREED:

 

FIRST PHYSICIANS CAPITAL GROUP, INC. (f/k/a TRI-ISTHMUS GROUP, INC.) By:  

/s/ David Hirschhorn

  Name:   David Hirschhorn     Title:   President   Date:  

 

RURAL HOSPITAL ACQUISITION, LLC By:  

/s/ David Hirschhorn

  Name:   David Hirschhorn     Title:   President   Date:  

 

/s/ Carol Schuster

Carol Schuster     Date:   3/15/2012

/s/ Michael Schuster

Michael Schuster       Date:   3-15-12

 

3